CONSULTING SERVICES AGREEMENT
CORUMEL MINERALS CORP. AND MICHAEL MCINTYRE, PRESIDENT, ANMAC ENTERPRISES INC.




This Agreement is made effective the 17th day of October, 2005, between Corumel
Minerals Corp. (the “Company”) and Michael McIntyre, President, AnMac
Enterprises Inc. (the “Consultant”) located at 2808 48th Ave, Suite 201, Vernon,
BC, Canada V1T 3R4


WHEREAS, the Company desires to be assured of the association and services of
the Consultant in order to avail itself of the Consultant’s experience, skills,
abilities, knowledge and background to facilitate long range strategic planning
and to advise the Company in business and/or financial matters and is therefore
willing to engage the Consultant upon the terms and conditions set forth herein.


WHEREAS, the Consultant agrees to be engaged and retained by the Company and
upon the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and suffiency of which are hereby acknowledged, the parties hereto agree as
follows:



1.  
Engagement



The Company hereby engages the Consultant on a non exclusive basis, and the
Consultant hereby accepts the engagement to become a consultant to the Company
and to render such advice, consultation, information and services to the
directors and officers of the Company regarding general financial and business
matters, including but not limited to:



A.  
mergers and acquisitions;




B.  
due diligence studies, reorganizations, divestitures;




C.  
capital structures, banking methods and systems;




D.  
periodic reporting as to developments concerning the general financial markets
and public securities markets and industry which may be relevant or of interest
or concern to the Company or the Company’s business.




E.  
guidance and assistance in available alternatives for accounts receivable
financing and/or other asset financing;




F.  
DTC/volume/transfer record analysis; and




G.  
Investor Relations ( IR ) assisting with broker and investor information
services.

 
It shall be expressly understood that Consultant shall have no power to bind the
Company to any contract or obligation or to transact any business in the
Company’s name or on behalf of the Company in any manner.



2.  
Term



The term of this Agreement shall commence on the date hereof and continue for
twelve (12) months. The first three months, from October 17, 2005 to January
17th 2006 shall be deemed a trial period. The trial period shall be incorporated
into the first full year (12 month period). This Agreement may be extended upon
agreement by both parties.



3.  
Compensation and fees



The Company shall pay to the Consultant:



a)  
a Quarterly fee of $30,000.00 USD payable at the beginning of each quarter. (to
be paid monthly the first three months Oct 17, Nov 17, Dec 17, 2005)




b)  
the Consultant will receive the equivalent of 650,000 of the post Reverse Merged
or Merged shares in the form of restricted stock for the first year of service.
The shares will be transferable in the name designated by the Consultant at the
time of issuance. The shares restricted period shall begin with the dated of
this contract, October 17th, 2005. The shares will have the standard piggyback
registration rights, which shall be subject to reasonable restrictions (such as
lock-ups and pro-rata cut backs in the amount of shares to be registered) at the
request of either the Company or any underwriter or placement agent whom the
Company has engaged.



All Securities shall be issued to the Consultant in accordance with an
applicable exemption from registration or, at the option of the Company,
pursuant to a valid registration statement. Unless and until such securities are
registered by the Company or an applicable exemption to registration is
available (such as safe harbor provided by Rule 144) the Consultant will not
sell or transfer the securities.
 

4.  
Exclusivity, Performance and Confidentiality



The services of the Consultant hereunder shall not be exclusive, and Consultant
and its agents may perform similar or different services for other persons or
entities whether or not they are competitors of the Company. The Consultant
shall be required to expend only such time as is necessary to service the
Company in a commercially reasonable manner. The Consultant acknowledges and
agrees that confidential and valuable information proprietary to the Company and
obtained during its engagement by the Company shall not be directly or
indirectly, disclosed without the prior written consent of the Company, unless
and until such information is otherwise known to the public generally or is not
otherwise secret and confidential.



5.  
Independent Contractor



In its performance hereunder, the Consultant and its agents shall be independent
contractors. The Consultant shall complete the services required hereunder
according to his own means and methods of work, shall be in the exclusive charge
and control of the Consultant and shall not be subject to the control or
supervision of the Company, except as to the results of the work or the extent
necessary for the Company to verify the Consultant’s compliance with applicable
laws and regulations to which the Company may be subject. The Company
acknowledges that nothing in this Agreement shall be construed to require the
Consultant to provide services to the Company at any specific time, or in any
specific place or manner.



6.  
Waiver



No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision and no waiver shall constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
party making the waiver.
 

7.  
Complete Agreement



No supplement, modification or amendment of the Agreement shall be binding
unless executed in writing by all parties. This Agreement constitutes the entire
agreement between the parties and supersedes any prior agreements or
negotiations.



8.  
General Provisions



A. This Agreement shall in all respects be interpreted, enforced and governed
Under the laws of State of Nevada. The language and all parts of this
Agreement shall be in all cases construed as a whole and not strictly for or
against any individual party.
 

B.  
Any dispute arising under in any way related to this agreement shall be

Submitted to binding arbitration by the American Arbitration Association in
Accordance with the Association’s commercial rules then in effect. The
arbitration may be conducted in person, by telephone or online as agreed by all
parties. The arbitration shall be binding on the parties and the arbitration
award may be confirmed by ant court of competent jurisdiction.



9.  
Counterparts and Telefacsimile



This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which shall constitute one agreement. A
telefacsimile of this Agreement may be relied upon as full and sufficient
evidence as an original.




IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective the 17th day of October, 2005.
 
Corumel Minerals Corp. AnMac Enterprises Inc.


/s/ Chris Roth       /s/ Michael McIntyre
______________________________             ____________________________


Chris Roth, President             Michael McIntyre, President




Date: October 17, 2005                             Date: October 17, 2005




AnMac Enterprises Inc.
2808 48th Ave. Suite 201
Vernon, BC V1T 3R4
604-484-6243 Phone
250-483-5967 Fax